Citation Nr: 1312190	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  06-36 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for degenerative joint disease of the left knee (claimed as residuals of a gunshot wound).

2.  Entitlement to an initial rating greater than 30 percent for instability of the left knee (claimed as residuals of a gunshot wound).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie Caucutt, Counsel 



INTRODUCTION

The Veteran served on active duty from March 1968 to February 1971.

This matter initially came before the Board of Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which granted service connection for degenerative joint disease of the left knee and assigned an initial 10 percent rating, effective June 27, 2005.  The Veteran appealed the initial rating assigned.

In September 2010, the Board remanded this case to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  Thereafter, by March 2011 rating decision, the AMC assigned a separate 30 percent rating for associated left knee instability, effective from October 18, 2010.  The Veteran has indicated disagreement with this rating, as well as the aforementioned 10 percent rating.  Thus, this appeal continues.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

In July 2011, the Board once again remanded this appeal to the RO, via the AMC, for additional development and consideration.  Such development was accomplished.  Unfortunately, for reasons discussed below, this appeal must again be REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.

In addition to the paper claims file, there is a paperless, electronic, Virtual VA claims file associated with the Veteran's appeal.  This file has been reviewed.


REMAND

The Board sincerely regrets further delay to the Veteran's appeal; however, a review of the record reveals additional development is required regarding the claims on appeal.  

Relevant to this appeal, the Veteran's application for benefits reflects that he initially sought service connection for left knee disability as the result of an in-service gunshot wound to the same knee.  Service treatment records do, in fact, document a gunshot wound to the left femur, and the December 2005 rating decision reflects that service connection was granted for left knee degenerative joint disease (and instability of the left knee, thereafter) as a residual of this in-service injury.  

VA's evaluation of a service-connected disability requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Furthermore, VA must consider all potentially applicable regulations, to include diagnostic criteria, when evaluating a service-connected disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In this case, the Veteran has complained throughout this appeal that his left knee is characterized by significant weakness which impacts his ability to function both socially and occupationally.  Although he has undergone numerous VA examinations that have evaluated these complaints as they pertain to his orthopedic disabilities, there is no evidence of any evaluation as to whether his complaints represent a separately diagnosable muscle injury, possibly entitled to a separate rating under the diagnostic criteria pertaining to muscle injury due to gunshot wound.  See 38 C.F.R. §§ 4.55, 4.56, 4.73 (2012).  Absent information regarding the Veteran's left thigh/leg muscles, the Board concludes that it cannot adequately rate his service-connected left knee disability, awarded as residuals of a gunshot wound, and a remand is necessary to obtain a new examination.  See 38 C.F.R. § 4.70 (2012).  

Additional examination is also necessary to clarify the comments made by the October 2010 VA examiner regarding the Veteran's functionality during flare ups.  In this regard, the examiner indicated that the Veteran was rendered "nearly prostrate" during severe flare ups, but did not provide an opinion regarding any range-of-motion loss specifically due to pain and any functional loss during flare ups.  See Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  

To ensure that the record before the examiner is complete, recent VA treatment records should be obtained from any appropriate facility, including the Jacksonville VA Outpatient Clinic and Gainesville VA Medical Center (VAMC).  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are considered part of the record on appeal since they are within VA's constructive possession.).  The Veteran should also be requested to provide additional information regarding any treatment received since October 2011.  38 C.F.R. § 3.159 (2012).  Finally, the RO/AMC should take appropriate steps to obtain any clinical service treatment records pertaining to the Veteran's surgery and treatment for gunshot wound at St. Albans Naval Hospital between December 5, 1970 and February 18, 1971.  Evaluation of muscle injury is based, in part, on review of service treatment records pertaining to the initial injury and subsequent treatment and rehabilitation.  Hence, these records are relevant to the current appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he either provide outstanding treatment records pertaining to evaluation and/or treatment of his service-connected left knee disability since October 2011, or to provide VA with sufficient information to obtain these records.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Obtain all relevant treatment records from the Jacksonville Outpatient Clinic and Gainesville VAMC for the period since October 4, 2011.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3.  Obtain any outstanding clinical service treatment INPATIENT OR "CLINICAL" records pertaining to the Veteran's inpatient hospital stay at St. Albans Naval Hospital between December 15, 1970 and February 18, 1971.  Ensure this request specifically asks for inpatient and "clinical" records and is issued under the appropriate request code and directed to the correct facility.  Records of inpatient or "clinical" treatment in service are sent to the NPRC, after 1-2 calendar years, but are kept in a separate file from the file containing other STRs.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Sections A and B.  

All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  

4.  Following receipt of any outstanding treatment records, but whether or not records are received, arrange for the Veteran to undergo a VA gunshot wound examination, to include muscle and orthopedic examinations, for the purpose of determining the current severity of his service-connected residuals of gunshot wound.  Access to the claims file and Virtual VA must be made available to the examiner for review, if needed.  Any indicated diagnostic tests and studies must be accomplished.  

The examiner should conduct thorough muscle, orthopedic, and scar examinations of the left thigh/knee and describe all symptomatology associated with service-connected residuals of gunshot wound to the left thigh with degenerative joint disease and instability of the left knee.  Such description should include identification of all joint(s) affected by the Veteran's injury, AS WELL AS ANY MUSCLE GROUP(S) INVOLVED.   

The examiner must document any limitation of motion of the left thigh and knee, including any limitation of motion due to pain and any functional loss pertaining to the left knee, including due to pain or weakness, and to document all objective evidence of those symptoms.  The examiner must also document any objective evidence of such symptoms, including any related muscle atrophy, loss of substance, decreased power, etc.  In addition, the examiner must provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use.  The examiner should also document, to the extent possible, the frequency and duration of exacerbations of symptoms.

Any scarring should be documented in the examination report, to include the location, size, and nature of each scar.  The examiner should also note whether any scarring is unstable, painful on examination, deep or adherent, or causes limitation of motion.  

Finally, the examiner should discuss the impact the Veteran's left thigh and knee disability has on his occupational functioning.

5.  After the development requested has been completed, the RO/AMC should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The RO/AMC must ensure that the examiner documented his or her consideration of Virtual VA, as appropriate.  If any report is deficient in any manner, the RO/AMC must implement corrective procedures at once.  

6.  The Veteran is hereby notified that it is his responsibility to report for the examination(s) and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any aforementioned examination(s), documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

7.  Upon completion of the above requested development and any additional development deemed appropriate, the RO/AMC is to readjudicate the issues on appeal.  All applicable laws, regulations, and theories of entitlement should also be considered, as well as any evidence received since the June 2012 supplemental statement of the case.  The RO/AMC's readjudication should reflect consideration of all potentially relevant diagnostic criteria, including those which pertain to GUNSHOT WOUNDS AND MUSCLE INJURIES.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  This supplemental statement of the case should provide notice of any diagnostic codes not previously considered by the RO/AMC.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
PAUL S. RUBIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


